*424Response to Application for Rehearing.
Jn the record and briefs furnished on the original submission we found no objection urged to the assessments on account of form or irregularity in the manner in which they were made; hence nothing was said on that subject in the opinion first rendered.
Minute entries of the commissioners’ court appearing; in the transcript show that in the case against Mrs.. Kidd individually, and likewise, in the case against her' as executrix, she had notice of the assessments; and that she appeared by counsel to contest them. The defense-set up in the special answer filed in the one case;, and adopted in the other, is not that the manner of assessing was had, but “that the property sought to be taxed in said assessment” is not taxable for the reasons, and facts averred. As appears by the hill of exceptions, the assessment list, supplemented by the report made by the assessor to the commissioner’s court wereoifered in evidence for the stated purpose “of showing that the said assessment had in fact been made, and upon what property and for what years it was made.” The failure to object to this evidence was a waiver of objections not going to the total invalidity of the as-
Except where taxes are authorized to be imposed and collected only according to specal statutes- requiring strict construction, irregularities- -and informalities in-assessments do not render them- void. “No objection which does not go to the groundwork of -the tax, so as to-materially affect its -principle, and show it must necessarily he involved, ought to have the effect of rendering the whole invalid.” — 2 Desty on Taxation, § 115, pp. 611, 612. That the description of property in thescN assessments is not more -specific is not fatal to their validity, even if it does not conform precisely to requirements of the statute. Respecting the assessment of personal, ns distinguished from real, property, it is-in general sufficient to uphold the proceedings if the description be made with such reasonable certainty as will' inform the taxpayer for what he is to be taxed. — People v. Home Ins. Co., 29 Cal. 533; San Francisco v. Pennie, 93 Cal., 465; San Francisco v. Flood, 64 Cal. 504; 25 *425Am. & Eng. Encyc. Law, 218. Such a description may he made by mentioning the property under an appropriate classification, as was done in this case.
Rehearing denied.